DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112(a), NEW
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cancer in a mammal in need thereof (independent claim 2); treating ErbB2 positive breast, colorectal, gastric or esophageal cancer in a mammal in need thereof (independent claim 3); or treating cancer in a human in need thereof (independent claim 5); comprising administering an effective amount of crystalline polymorphs A, B, C, D, E, F, G, H, I, J, K, L, M, N, O or P of N4-(4-([1,2,4]triazolo[1,5-α]pyridin-7-yloxy)-3-methylphenyl)-N6-(4,4-dimethyl-4,5-dihydrooxazol-2-yl)quinazoline-4,6-diamine, does not reasonably provide enablement for these methods utilizing the universe of possible polymorphs of N4-(4-([1,2,4]triazolo[1,5-α]pyridin-7-yloxy)-3-methylphenyl)-N6-(4,4-dimethyl-4,5-dihydrooxazol-2-yl)quinazoline-4,6-diamine.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
With regard to rejections under 35 USC 112, first paragraph, the following factors are considered (In re Wands 8 USPQ 2d 1400, 1404 (CAFC 1988)):  a) Breadth of claims; b) Nature of invention; c) State of the prior art; d) Level of ordinary skill in the art; e) Level of predictability in the art; f) Amount of direction and guidance provided by the inventor; g) Working examples and; h) Level of experimentation needed to make or use the invention based on the content of the disclosure.
a) The claims are extraordinarily broad: “A method of treating cancer in a mammal in need thereof, comprising administering an effective amount of a crystalline polymorph of N4-(4-([1,2,4]triazolo[1,5-α]pyridin-7-yloxy)-3-methylphenyl)-N6-(4,4-dimethyl-4,5-dihydrooxazol-2-yl)quinazoline-4,6-diamine” (claim 2).  Independent claims 3 and 5 are similar to claim 2.  Dependent claims 4 and 6-12 further define the cancer or the subject needing cancer treatment.  
b,c) The nature of the invention is determined in part by the state of the prior art.  
As outlined by inventor in the specification (page 2), polymorphism is a well-known phenomenon in the pharmaceutical arts which directly influences practical drug formulation considerations such as drug solubility, stability, flowability, tractability, compressibility, safety and efficacy of a particular polymorphic form of drug in pharmaceutical formulations.  These physical characteristics of polymorphs must be individually investigated.  Hence, inventor’s recognition that it is desirable to investigate all solid state forms of a drug to determine stability, dissolution and flow properties of each polymorphic form – which are of particular practical interest in the pharmaceutical arts – because they are, essentially, individually unpredictable.  
d) The level of skill in the art is considered to be relatively high.
          e) The level of predictability in the art is considered to be relatively low.  
	         As is recognized in the art, and summarized by inventor in the specification (page 2), the investigation of polymorph characteristics remains dependent upon empirical investigation.  The pharmaceutical arts, with respect to polymorphism, have not advanced to the point where certainty has replaced the need for laboratory experimentation.  
Note that the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art (MPEP 2164.03).  
f,g) The amount of direction provided by the inventor is considered to be determined by the specification and the working examples.  Inventor provides characterization data (X-ray powder diffraction and DSC) for crystalline polymorphs A, B, C, D, E, F, G, H, I, J, K, L, M, N, O and P of N4-(4-([1,2,4]triazolo[1,5-α]pyridin-7-yloxy)-3-methylphenyl)-N6-(4,4-dimethyl-4,5-dihydrooxazol-2-yl)quinazoline-4,6-diamine (Figures 1-29 and 31-57).  
h) It would clearly require an undue amount of experimentation, in an unpredictable art, in order to determine the universe of possible crystalline polymorphs of N4-(4-([1,2,4]triazolo[1,5-α]pyridin-7-yloxy)-3-methylphenyl)-N6-(4,4-dimethyl-4,5-dihydrooxazol-2-yl)quinazoline-4,6-diamine.  
The examiner respectfully suggests that the claims be limited to the instant polymorphic forms A, B, C, D, E, F, G, H, I, J, K, L, M, N, O and P of N4-(4-([1,2,4]triazolo[1,5-α]pyridin-7-yloxy)-3-methylphenyl)-N6-(4,4-dimethyl-4,5-dihydrooxazol-2-yl)quinazoline-4,6-diamine i.e. the polymorphic forms which are enabled by the pertinent data supplied in the instant specification.  
This rejection should have been included in the previous Office Action.  The examiner regrets the oversight.  

112(b) Rejections Withdrawn
The rejection of claims 2-11 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office is withdrawn.  With respect to claim 2, upon reconsideration and in view of inventor’s arguments, the rejection is withdrawn.  (Note the 112(a) above, however.)  With respect to the remaining claims (indefinite from indefinite), the rejection is moot.  

Double Patenting Rejections Withdrawn
	The nonstatutory double patenting rejection of claims 2-5, outlined in the previous Office Action (US 9,889,134 B2), has been overcome by inventor’s submission of an acceptable Terminal Disclaimer.  
The nonstatutory double patenting rejection of claims 2-5, outlined in the previous Office Action (US 10,143,692 B2), has been overcome by inventor’s submission of an acceptable Terminal Disclaimer.  
The nonstatutory double patenting rejection of claims 2, 3 and 6-11, outlined in the previous Office Action (US 10,765,678 B2), has been overcome by inventor’s submission of an acceptable Terminal Disclaimer.  

Allowable Subject Matter
The subject matter of the instant claims would be allowable once the 112 rejection outlined above has been overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
As stated in the previous Office Action, the key to the instant invention is the set of polymorphic forms (A, B, C, D, E, F, G, H, I, J, K, L, M, N, O and P) of the compound N4-(4-([1,2,4]triazolo[1,5-α]pyridin-7-yloxy)-3-methylphenyl)-N6-(4,4-dimethyl-4,5-dihydrooxazol-2-yl)quinazoline-4,6-diamine.  The closest prior art appears to be WO 2007/059257 A2, cited in the IDS, which teaches the preparation of the instant compound as a solid (page 93, Example 11).  However, the reference is silent as to whether this isolated solid is, in fact, a crystalline solid material.  Nor are any polymorphs of the compound taught.  (It would appear from the prior art preparation steps that the isolated solid of the prior art is an amorphous material.)  All of that being the case, the reference does not teach, show, reasonably suggest or make obvious the instant method.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        4/30/2022